DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan US 20170292294 (hereinafter referred to as Brennan). 

Regarding claim 1, Brennan discloses a door lock device (fig1), comprising: 
a lock assembly (14, 16,18,20) including a push bar (18) and a lock (14) provided on the push bar; 
a base (52) provided within the push bar and including a receiving space (between 44 and 52, fig3); 
a connecting rod (66) provided within the push bar and passing through the receiving space to link with the lock; 
a sliding piece (43) provided within the receiving space in a displaceable manner (vertically down, fig 5-7c); 
a swinging piece (56) pivotally connected (via 58) to the base and positioned in the receiving space to link (via other components) with the sliding piece; 
a driver (46) for driving the sliding piece (via 44 – 43 moves with 44) to displace (paragraph 43); and 
a sensing component (67) provided on the swinging piece (via 66, since 67 is said to be mounted in the vicinity of 66, it is capable of being mounted on 66 and therefore on 56 via the connection between 66 and 56) and communicatively connected with the driver for sensing movements of the connecting rod.   (fig3-7c)

Regarding claim 2, Brennan discloses the door lock device of claim 1, wherein the base is fixed to the push bar via a supporting piece (44). (fig3-7c)  

Regarding claim 3, Brennan discloses the door lock device of claim 1, wherein the base is directly fixed to the push bar.  (fig2) 

Regarding claim 4, Brennan discloses the door lock device of claim 1, wherein the connecting rod includes an elevated portion (where 66 is labeled in fig4, considered elevated when 66 is pivoted downwards) and the sensing component senses a distance (67 is a hall effect sensor which is known in the art to be capable of detecting distance/proximity) between the elevated portion and the sensing component.  

Regarding claim 5, Brennan discloses the door lock device of claim 1, wherein the sensing component is communicatively connected with the driver via a circuit component (circuitry +controller 252, paragraph 58).  

Regarding claim 6, Brennan discloses an electric control assembly, comprising: 
a base (52+44) including a receiving space (between 44 and 52, fig3);  
a connecting rod(66)  passing through the receiving space and including an elevated portion (where 66 is labeled in fig4, considered elevated when 66 is pivoted downwards);
a sliding piece (43) provided within the receiving space in a displaceable manner (vertically down fig5-7c); 
a swinging piece (56) pivotally connected (via 58) to the base and positioned in the receiving space to12 Utility App LOUIS-60495link (via other components) with the sliding piece; 
a sensing component (67) provided on the swinging piece(via 66 since 67 is said to be mounted in the vicinity of 66, it is capable of being mounted on 66 and therefore on 56 via the connection between 66 and 56)  for sensing a distance (67 is a hall effect sensor which is known in the art to be capable of detecting distance/proximity)  between the elevated portion and the sensing component.  

Regarding claim 7, Brennan discloses the electric control assembly of claim 6, wherein the base includes a slot (between 52 and 44) formed corresponding to a direction along which the connecting rod passes through the receiving space.  (fig1-7c)

Regarding claim 8, Brennan discloses the electric control assembly of claim 6, wherein the base includes a bar frame (44) to allow ease of handling.  (fig1-7c)

Regarding claim 9, Brennan disclose the electric control assembly of claim 6, further comprising a driver (46) for driving displacement of the sliding piece (via 44 – 43 moves with 44).  (paragraph 43)

Regarding claim 10, Brennan disclose the electric control assembly of claim 9, wherein the driver is communicatively connected with the sensing component (paragraph 50-58).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to electric control assemblies.
	PTO 892 lists relevant but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675